Per Curiam : In this case we are urged to reconsider and overrule the oft-repeated decisions of this court, to the effect that a judgment against land for non-payment of taxes, in which only figures are used to designate the amount, and with no dollar mark or other definite means of determining whether the figures stand for dollars, cents or mills, is void. These decisions, beginning with the case of Lawrence v. Fast, 20 Ill. 338, and repeated in Lane v. Bommelmann, 21 id. 143, Dukes v. Rowley, 24 id. 210, and four or five other cases, have established a rule of property in this State under which titles have been settled, and they should not now be disturbed. The question presented cannot be considered an open one in this court. Judgment affirmed.